Citation Nr: 1732903	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  17-15 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to October 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2015 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, Indiana that denied the benefits sought on appeal.

In June 2017, the Veteran appeared at a Board hearing via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.  The undersigned held the record open for receipt of additional evidence.  No additional evidence was received.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence is against a finding that tinnitus had its onset in active service or is otherwise due to injury or disease incurred in active service.


CONCLUSION OF LAW

The requirements for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1154, 5107(b); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In his November 2014 VA 21-526 EZ claim on appeal the Veteran confirmed receipt of a Duty to Assist Letter (Notice to Veteran/Service Member of Evidence Necessary to Substantiate a Claim for VA Disability Compensation.  Although the letter is not attached to the claim or otherwise in the file, the Veteran is presumed to have received it.  A presumption of regularity is applied to all manner of VA processes and procedures.  See Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); see also Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity to VA examination).  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347.  The Board finds no such evidence is shown in this instance, nor has the Veteran or his representative pointed to the existence of such evidence. Neither the Veteran nor his representative asserts any notice error or specific prejudice as a result.  Hence, The Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159 (c). The Veteran's service treatment records (STRs), VA and non-VA records, including the examination report, are in the claims file.  At the hearing, the Veteran was provided with the opportunity to submit additional evidence as the undersigned held the record open for receipt of additional evidence.  No additional evidence was received.  As discussed in detail later in this decision, the Board finds that all records extant are in fact in the claims file.  Neither the Veteran nor his representative asserts that there are other additional records to obtain.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). See also 38 U.S.C.A. § 1131 ; 38 C.F.R. § 3.303.

Organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  VA deems tinnitus as organic diseases of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology. An award of service connection based solely on continuity of symptomatology is limited to chronic diseases under 38 C.F.R. § 3.309 (a). Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for any disease diagnosed after discharge, including hearing loss which first met VA's definition of disability after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); 38 C.F.R. § 3.303 (d). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77 .

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran alleges that he has tinnitus as a result of exposure to acoustic trauma while working during service in an automotive repair shop in Germany.  At his June 2017 hearing he described his military occupational specialty (MOS) of auto repairman in a parts shop.  He described the shop as a very noisy environment with engines and power tools and trucks backfiring.  He testified that he first noticed "ringing" in his ears 15-20 years ago, but later stated that he heard the noise all day in service but it worsened as the years progressed.  He indicated that he worked in a machine shop post service with hearing protection.  Transcript pgs. 1-7.  

Service personnel records confirm his MOS was an automobile repairman stock specialist/vehicle maintenance supply specialist and he was in Germany from December 1974 to July 1976.  See DD-214, see also 34 pg. SPRs in VBMS 10/7/16 at pg. 8, 17; see also 40 pg. SPRS in VBMS 10/7/16 at pg. 32-33.  Service treatment records show normal ears on entrance examination with no complaints of ear problems in the report of medical history.  An audiogram from the same date disclosed no complaints of tinnitus.  None of the service treatment records showed any complaints or findings of ear problems and on separation examination in June 1975 his ears were normal with ear trouble denied.  See 58 pg. STRs pgs. 11, 13, 22, 25, 27, 39. 

There is no evidence of tinnitus reported after service and the earliest VA examination that he attended, an August 2004 VA General Examination, disclosed no findings or complaints of tinnitus, with normal ears.  Tinnitus is not shown until March 2008, he was seen in primary care with complaints of decreased hearing and tinnitus and indicated that this had been present for at least a year.  Examination was significant for slightly retracted tympanic membranes (TMs).  He was assessed with tinnitus and post Eustachian tube dysfunction and was placed on a trial of Flunisolide nasal spray, with further plans for audiological evaluation.  Treatment records from 2008 include another March 2008 record describing tinnitus in his left ear and in April 2008 his active problem list included hearing loss and tinnitus.  See 76 pg. CAPRI in VBMS 6/9/08 at pg. 22, 44, 55, 76 and 22 pg. CAPRI in VBMS 6/9/08 at pg. 5.  Tinnitus continued to be mentioned in active problem lists in records from November and December 2016.  See 85 pg. VAMC records in VAMC 1/29/17 at pgs. 40, 45, 51, 68.  None of the records disclosed any opinion as to the etiology of the tinnitus.  

In February 2015 the Veteran underwent a VA audiological disorder examination which diagnosed bilateral sensorineural hearing loss and tinnitus.  The examiner noted a MOS of Auto Parts Stock Clerk, with other contributing factors to include occupational noise exposure.  There was no history of recreational noise exposure, ear infections, surgeries or head trauma.  The Veteran reported military noise exposure to motor pool noise but his DD-214 confirmed he was a stock clerk in auto parts.  He also reported years of occupational noise exposure as a machinist in factories with periodic hearing protection worn.  He reported a history of recurrent tinnitus with onset since 1974.  The examiner gave an opinion that it is less likely than not caused by or the result of military noise exposure, reasoning that there was no mention of tinnitus or hearing loss in service.  The examiner also pointed to the fact that in 2008 while treating at the VA facility, the Veteran reported the onset of tinnitus approximately one year before that examination and not since 1974.  The examiner opined that the Veteran has other contributing factors to his tinnitus including occupational noise exposure more recently and longer than military noise exposure.

Although the Veteran is competent to identify tinnitus and to testify to the date of its onset, 38 C.F.R. § 3.159 (a)(2), the preponderance of the evidence shows that his lay testimony of in-service onset is not reliable.  Instead, the preponderance of the evidence shows complaints of tinnitus no earlier than 2008, with a history given by the Veteran at that time of onset roughly a year earlier.  This is in direct contradiction with his history reported of onset in 1974 that he gave at the February 2015 VA examination.  Also, his 2017 hearing testimony which suggests an onset of tinnitus 15-20 years ago weighs against a finding that tinnitus began in service or within the first post service year.  His testimony was also self-contradictory where later on, following some prompting, he suggested his tinnitus began in service.  Thus, notwithstanding in-service noise exposure, as the examiner opined, the Veteran's tinnitus is not causally related to it.  There is not shown to be medical evidence contradicting the February 2015 VA examiner's opinion, which is supported by adequate rationale.  The claim is therefore denied. 38 C.F.R. §§ 3.307 (a), 3.309(a).

In reaching this decision the Board considered the doctrine of reasonable doubt. As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


